Citation Nr: 1720812	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. This matter is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; his claims file is now in the jurisdiction of the Indianapolis, Indiana, RO.

In February 2015 and again in May 2016, the Board remanded this appeal for further development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for COPD. Unfortunately, this claim requires additional development.

In February 2015 the Board remanded the appeal to obtain a VA addendum opinion to consider the Veteran's treatment records, as the 2010 VA examiner did not have access to the claims file and did not address the COPD diagnosis provided by the Veteran's private physician. In September 2015, the VA examiner indicated that another examination was necessary in order to render an opinion. VA attempted to schedule the Veteran for an examination but could not reach him. In May 2016, following the filing of a change of address, the Board remanded the appeal again in order to reschedule the VA examination. In May 2016, the RO scheduled a new examination but the Veteran cancelled the appointment. In August 2016 the Veteran stated that he was having oral surgery soon and would contact the RO to reschedule; he did not reschedule his exam.  In the May 2017 informal hearing presentation, his representative requested that VA obtain an addendum opinion. 
Under 38 C.F.R. § 3.655, if a Veteran does not appear at a scheduled VA examination that is required to adjudicate an original claim, without good cause, the claim shall be decided based on the evidence of record. However, in light of the Veteran's statement that he wanted to reschedule the VA examination, and his representative's request for a medical opinion, the Board finds that the Veteran should be afforded the opportunity to attend another VA examination (or, if he does not appear for a rescheduled examination, for an addendum opinion to be prepared based on the existing record).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


1. Obtain any outstanding VA treatment records.

2. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records, including from the Anderson Family Health Specialists from March 2011 to the present.

3. After steps 1 and 2 have been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed COPD. The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

Then the examiner should specifically address the following questions:

(a) Does the Veteran have a current diagnosis of COPD? In responding, the examiner should discuss the Veteran's private treatment records related to COPD, including November 2007 X-rays showing "mild pulmonary hyperinflation which may indicate an underlying element of COPD" with pleural and parenchymal scarring, a September 2008 evaluation that found early obstructive pulmonary impairment, and a March 2012 letter from Dr. Rhodes stating that he has treated the Veteran for COPD since April 2007.


(b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD had its onset during service or was caused or otherwise related to any event in service?

(c) Is it at least as likely as not that the Veteran's COPD was caused or aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by his service-connected right spontaneous pneumothorax with residual pleurisy?


It is essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions. 

In the event that the Veteran is unable to or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate examiner and the requested medical opinion should be prepared based on the information of record.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B, (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




